[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON PLAINTIFF'S MOTION TO SET ASIDE VERDICT
1. In view of the jury's note to the court (Court Ex. 2) the interrogatories not answered were not essential to the verdict. P.B. § 312
2. The evidence was sufficient to enable the jury reasonably to conclude that the cumulative effect of the evidence warranted a defendant's verdict. Coehlo v. Posie-Seal International Inc.,208 Conn. 106, 112 (1988). The jury was not required to accept CT Page 2017 the opinion of the plaintiffs expert.
The motion to set aside the verdict is denied.
MOTTOLESE, J.